DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 – 5, 9-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson (US 20180037136).

Regarding claim 1, Nelson teaches a method of controlling a vehicle having one or more batteries (shown in figure 1 which shows a system which determines controlling a vehicle. The vehicles shown in figure 2 shows battery items 148).
Nelson teaches comprising: receiving, by a processor, data from at least two of a user of the vehicle, the vehicle, one or more charging stations, and one or more vehicle services (defined in paragraph [0027] wherein a processer, interpreted as a charging management system item 121 receives real time data at a charging station interpreted as a lane charging management system. The vehicles may collect and distribute data. Paragraph [0103] teaches wherein a mobile device comprising a processor item 210 receives data interpreted as collecting observations). 
Nelson teaches determining, by the processor, optimization criteria based on the received data (defined in paragraph [0028] wherein the processor, interpreted as the charging management system may generate optimization criteria interpreted as a lane charging command based on the data received. Paragraph [0105] teaches wherein the processor may determine by receiving data such as a charging status or geographic position).
Nelson computing, by the processor, a charging route solution based on the optimization criteria (defined in paragraph [0030] teaches wherein the lane charging command may provide routing to the vehicle in order to take a path that is conducive to charging the vehicle or meets the needs of the vehicle based on the planned route. The lane charging command may instruct the vehicle to change lanes at certain times to provide adequate charging to the electric vehicle. Paragraph [0068] teaches wherein a route may be calculated based on optimization criteria, interpreted as various data received. Paragraph [0106] wherein the processor generates a routing command based on the data, such as charging status, and calculate a routing module between locations.
Nelson teaches generating, by the processor, interface data for presenting the charging route solution to the user of the vehicle (defined in paragraph [0044] teaches a monitoring system 145 may provide data for the operator I/O system 146. The operator I/O system 146 may include at least one input device and at least one display device. Paragraph [0103] teaches a display item 211. Paragraph [0106] teaches wherein the display 211 is an example means for displaying the routing command. The routing command may be derived from a road network or map data stored in database 133).

Regarding claim 2, Nelson teaches the method of claim 1, wherein the optimization criteria includes a user preference (paragraph [0107] teaches wherein the display 211 may provide an option for the user to select optimization criteria, interpreted as, the shortest route, the fastest route, the greenest route, or the most economical route. Paragraph [0060] teaches wherein the system may receive a user setting). 

Regarding claim 3, Nelson teaches the method of claim 2, wherein the user preference indicates at least one of cost to charge, a time to charge, and a health of batteries (paragraph [0107] teaches wherein the display 211 may provide an option for the user to select optimization criteria, interpreted as, the shortest route, the fastest route, the greenest route, or the most economical route).

Regarding claim 4, Nelson teaches the method of claim 1, wherein the optimization criteria includes weights associated with at least one of cost to charge, a time to charge, and a health of batteries (paragraphs [0067] and [0093] teaches wherein the criteria may included weighted values such as battery charging characteristics. These battery charging characteristics of determining the amount of charge may directly correspond to the cost of charge, time of charging and health of charging. Paragraph [0045] teaches wherein the monitoring system monitors the amount of time to charge). 

Regarding claim 5, Nelson teaches the method of claim 1, wherein the optimization criteria includes services provided for each routing option (paragraph [0027] teaches wherein services such as a weather service that monitors weather and/or forecasts weather a traffic service that monitors traffic and/or forecasts traffic for each routing option is provided). 

Regarding claim 9, Nelson teaches the method of claim 1, further comprising generating an interface configured to solicit the data from the user of the vehicle, wherein the data includes at least one of user preferences, weights, and user needs (shown in figure 10 wherein a communication interface item 205 receives data from the user input from an input device within a mobile device).

Regarding claim 10, Nelson teaches the method of claim 1, wherein the data received from the one or more charging station includes data associated with a location, a time to charge, a waiting time to charge, and a cost to charge (paragraphs [0067] and [0093] teaches wherein the criteria may included weighted values such as battery charging characteristics. These battery charging characteristics of determining the amount of charge may directly correspond to the cost of charge, time of charging and health of charging. Paragraph [0045] teaches wherein the monitoring system monitors the amount of time to charge). 

Regarding claim 11, Nelson teaches the method of claim 1, wherein the data received from the vehicle includes data associated with a current charge of the one or more batteries, and a current temperature of the one or more batteries (Paragraph [0105] teaches wherein the processor may determine by receiving data such as a charging status or geographic position

Regarding claim 12, Nelson teaches the method of claim 1, wherein the data received from the one or more vehicle services includes data associated with weather, traffic, topography, and road type (paragraph [0027] teaches wherein services include weather, traffic. Paragraph [0127] teaches wherein services include topographical data). 

Regarding claim 13, Nelson teaches the method of claim 1, wherein the charging route solution includes services available at a chosen charging station, charging duration, charging station location, and the price of the charging (paragraph [0064] teaches wherein the charging stations, with charging lanes are show availability). 

Regarding claim 14, Nelson teaches a computer implemented system for controlling a vehicle having one or more batteries the system comprising: a charging system module that comprises one or more processors configured by programming instructions encoded in non-transitory computer readable media (shown in figure 1 which shows a system which determines controlling a vehicle. The vehicles shown in figure 2 shows battery items 148).
Nelson teaches the charging system module configured to: receive data from at least two of a user of the vehicle, the vehicle, one or more charging stations, and one or more vehicle services, and determine, optimization criteria based on the received data(defined in paragraph [0027] wherein a processer, interpreted as a charging management system item 121 receives real time data at a charging station interpreted as a lane charging management system. The vehicles may collect and distribute data. Paragraph [0103] teaches wherein a mobile device comprising a processor item 210 receives data interpreted as collecting observations).
Nelson teaches compute a charging route solution based on the optimization criteria (defined in paragraph [0030] teaches wherein the lane charging command may provide routing to the vehicle in order to take a path that is conducive to charging the vehicle or meets the needs of the vehicle based on the planned route. The lane charging command may instruct the vehicle to change lanes at certain times to provide adequate charging to the electric vehicle. Paragraph [0068] teaches wherein a route may be calculated based on optimization criteria, interpreted as various data received. Paragraph [0106] wherein the processor generates a routing command based on the data, such as charging status, and calculate a routing module between locations).
Nelson teaches generate interface data for presenting the charging route solution to the user of the vehicle (defined in paragraph [0044] teaches a monitoring system 145 may provide data for the operator I/O system 146. The operator I/O system 146 may include at least one input device and at least one display device. Paragraph [0103] teaches a display item 211. Paragraph [0106] teaches wherein the display 211 is an example means for displaying the routing command. The routing command may be derived from a road network or map data stored in database 133).

Regarding claim 15, Nelson teaches the computer implemented system of claim 14, wherein the optimization criteria includes a user preference (paragraph [0107] teaches wherein the display 211 may provide an option for the user to select optimization criteria, interpreted as, the shortest route, the fastest route, the greenest route, or the most economical route. Paragraph [0060] teaches wherein the system may receive a user setting). 

Regarding claim 16, Nelson teaches the computer implemented system of claim 15, wherein the user preference indicates at least one of cost to charge, a time to charge, and a health of batteries (paragraph [0107] teaches wherein the display 211 may provide an option for the user to select optimization criteria, interpreted as, the shortest route, the fastest route, the greenest route, or the most economical route).

Regarding claim 17, Nelson teaches the computer implemented system of claim 14, wherein the optimization criteria includes weights associated with at least one of cost to charge, a time to charge, and a health of batteries (paragraphs [0067] and [0093] teaches wherein the criteria may included weighted values such as battery charging characteristics. These battery charging characteristics of determining the amount of charge may directly correspond to the cost of charge, time of charging and health of charging. Paragraph [0045] teaches wherein the monitoring system monitors the amount of time to charge).

Regarding claim 18, Nelson teaches the computer implemented system of claim 14, wherein the optimization criteria includes services provided for each routing option paragraph [0027] teaches wherein services such as a weather service that monitors weather and/or forecasts weather a traffic service that monitors traffic and/or forecasts traffic for each routing option is provided).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 20180037136) in view of Payne (US 20170088000).

Regarding claim 6, Nelson teaches the method of claim 1, but does not explicitly teach wherein the optimization criteria includes weights associated with at least one of confidence and predictability of routing options.
	Payne teaches wherein the optimization criteria includes weights associated with at least one of confidence and predictability of routing options (paragraph [0043] teaches wherein the ECU 106 can determine a confidence value corresponding to a certainty that the predicted route or route set is correct).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nelson reference with the confidence teachings of the Payne reference so that the most accurate route is provided to the user. 
The suggestion/motivation for combination can be found in the Payne reference in paragraph [0043] wherein a more accurate route is provided to the user. 

Regarding claim 19, Nelson teaches the computer implemented system of claim 14, but does not explicitly teach wherein the optimization criteria includes weights associated with at least one of confidence and predictability of routing options.
	Payne teaches wherein the optimization criteria includes weights associated with at least one of confidence and predictability of routing options (paragraph [0043] teaches wherein the ECU 106 can determine a confidence value corresponding to a certainty that the predicted route or route set is correct).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nelson reference with the confidence teachings of the Payne reference so that the most accurate route is provided to the user. 
The suggestion/motivation for combination can be found in the Payne reference in paragraph [0043] wherein a more accurate route is provided to the user. 








Claims 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 20180037136) in view of Ellison (US 20140129139).

Regarding claim 7, Nelson teaches the method of claim 1, but does not explicitly teach further comprising: storing user selections associated with the charging route solution; and training a preference model based on the user selections.
	Ellison teaches wherein comprising: storing user selections associated with the charging route solution (defined in paragraph [0055] wherein it will be appreciated that the route selection information may be communicated and stored in any suitable manner. Paragraph [0067] teaches wherein user preferences may be stored in a telematics service provider to be utilized).
Ellison teaches training a preference model based on the user selections(paragraph [0053] teaches wherein relative weights and/or importance of factors used to calculate costs of routes may be adjusted by a user and/or via training interpreted as machine learning based on personal preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nelson reference with the storing and training methods of the Ellison reference so that the vehicle may easily create a route for the user when used on a regular basis. 
The suggestion/motivation for combination can be found in the Ellison reference in paragraph [0055] wherein a routes are easily created for the user.  

Regarding claim 8, Nelson teaches the method of claim 7, but does not teach wherein the optimization criteria is based on the trained preference model.
Ellison teaches wherein the optimization criteria is based on the trained preference model (paragraph [0053] teaches wherein relative weights and/or importance of factors used to calculate costs of routes may be adjusted by a user and/or via training interpreted as machine learning based on personal preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nelson reference with the storing and training methods of the Ellison reference so that the vehicle may easily create a route for the user when used on a regular basis. 
The suggestion/motivation for combination can be found in the Ellison reference in paragraph [0055] wherein a routes are easily created for the user.  

Regarding claim 20, Nelson teaches the computer implemented system of claim 14, but does not explicitly teach wherein the charging system module is further configured to store user selections associated with the charging route solution, and train a preference model based on the user selections.
Ellison teaches wherein comprising: storing user selections associated with the charging route solution (defined in paragraph [0055] wherein it will be appreciated that the route selection information may be communicated and stored in any suitable manner. Paragraph [0067] teaches wherein user preferences may be stored in a telematics service provider to be utilized).
Ellison teaches training a preference model based on the user selections(paragraph [0053] teaches wherein relative weights and/or importance of factors used to calculate costs of routes may be adjusted by a user and/or via training interpreted as machine learning based on personal preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nelson reference with the storing and training methods of the Ellison reference so that the vehicle may easily create a route for the user when used on a regular basis. 
The suggestion/motivation for combination can be found in the Ellison reference in paragraph [0055] wherein a routes are easily created for the user.  











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120158229 A1	Schaefer; Tim: teaches a vehicle which determines fueling stations
US 20150345958 A1	Graham; Philip R.:teaches a vehicle controlling system
US 20120303397 A1	Prosser; Ronald D.: teaches a vehicle charging system
US 20110224900 A1	Hiruta; Tomoaki et al.: teaches a route planning system for a vehicle
US 20150343912 A1	McNally; Mark.: teaches a route planning system for a vehicle
US 20140278038 A1	Stankoulov; Pavel: teaches a vehicle range projection
US 20190178663 A1	MUKAI; Masato et al. .: teaches a route planning system for a vehicle
US 20150298565 A1	IWAMURA; Kazuaki et al. .: teaches a route planning system for a vehicle
US 20120109409 A1	HARA; Tetsuo.: teaches a route planning system for a vehicle
US 20120306446 A1	Suganuma; Hideaki et al. .: teaches a route planning system for a vehicle
US 20120271723 A1	Penilla; Angel A. et al. .: teaches a route planning system for a vehicle
US 20110196545 A1	Miwa; Koji: teaches a vehicle controlling system
US 10005475 B2	Mayer; Stefan et al. teaches a vehicle which determines fueling stations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859